                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                         No. 7:18-cv-143-D

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
          Plaintiff,                            )              DEFAULT JUDGMENT
                                                )
          v.                                    )
                                                )
 PROCTOR BROTHERS NURSERY OF                    )
 PARKTON, NC, INC. and                          )
 MICHAEL C. PROCTOR,                            )
                                                )
          Defendants.                           )

          UPON CONSIDERATION OF the Plaintiffs Motion for Default Judgment, and the entire

record,

          IT IS HEREBY ORDERED that Plaintiffs Motion for Default Judgment is GRANTED;

          IT IS FURTHER ORDERED that Judgment by Default is hereby entered against Proctor

Brothers Nursery of Parkton, NC, Inc. and Michael C. Proctor ("Defendants") for failure to answer

and in favor of Plaintiff, the United States of America, against Defendants in the principal amount

of$325,617.54 with interest of$29,878.97 accrued as of August 7, 2018, with interest accruing at

a daily rate after that date in the amount of $16.9685, together with present and future costs and

disbursements of this action and sale;

          IT IS FURTHER ORDERED that interest after date of entry of this judgment shall be at

the applicable judgment rate;

          IT IS FURTHER ORDERED that the Plaintiffs Deeds of Trust and Security Agreements

be foreclosed and that all right, title, and interest of Defendants or any persons holding by, through,

or under them, including any equity or redemption or rights of power, and rights of any junior
lienholders, be forever barred in and to the aforesaid real and personal property;

        IT IS FURTHER ORDERED that the United States Marshal enter upon the land of

Defendants, or other location, to seize the collateral for the aforesaid loans;

        IT IS FURTHER ORDERED that all persons occupying the property shall leave and vacate

the property permanently within 30 days of the date of this order, each taking with them his or her

personal property (but leaving all improvements, buildings, fixtures, and appurtenances to the

property). If any person fails or refuses to leave and vacate the property by the time specified in

this Order, the United States Marshal and his deputies are authorized and directed to take all actions

that are reasonably necessary to eject those persons. If any person fails or refuses to remove his or

her personal property from the property by the time specified herein, the personal property

remaining on the property thereafter is deemed forfeited and abandoned, and the United States

Marshal and his deputies are authorized to remove it and to dispose of it in any manner they see

fit, including sale, in which case the proceeds of the sale are to be applied first to the expenses of

sale;

        IT IS FURTHER ORDERED that upon foreclosure and possession, the said real estate,

premises, and other collateral be sold by the United States Marshal in any commercially reasonable

manner, including using a broker to assist in the sale of the property;

        IT IS FURTHER ORDERED that out of the proceeds of said sale, after payments of costs

associated with the sale, Plaintiff be paid the amount thereof on its claim above described.
SO ORDERED. This __.2.Q_ day ofNovember 2018.




                                J   s c. DEVER III
                                UNITED STATES DISTRICT JUDGE
